Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Megan Gallant (Registration No. 65,960) on 07/28/2022.	
Please amend the Claims as follows:
1.	(Currently Amended) A server device comprising: 
		a network interface coupled with a bus;
		a memory coupled to the bus, the memory to store instructions for execution; and
	one or more processors coupled with the bus, the one or more processors to execute the instructions stored in the memory, wherein the instructions to cause the one or more processors to perform a server-mediated pairing process, the one or more processors to:
		receive a message from a first electronic device, the message including a first software token associated with a second electronic device, wherein the message from the first electronic device includes account data for an account of the first electronic device to associate with the second electronic device and one or more device identifiers for the second electronic device;
	determine validity of the first software token;
		create a pairing lock session and store pairing lock session data in memory upon validation of the software token;
	generate a second software token for the second electronic device;
		send, to the first electronic device, a success indication for a server portion of the server-mediated pairing process, the success indication including the second software token; and
		receive, from the first electronic device, an acknowledgement of completion of the server-mediated pairing process, the acknowledgment including the second software token.

2.	(Original) The server device as in claim 1, the message from the first electronic device is received in response to initiation of a server-mediated pairing process between the first electronic device and the second electronic device.

3.	(Canceled) 

4.	(Currently Amended) The server device as in claim [[3]] 2, wherein the pairing lock session data includes the account data for the account of the first electronic device and the one or more device identifiers for the second electronic device.

5.	(Previously Presented) The server device as in claim 4, wherein to determine the validity of the first software token includes to determine that the software token is a valid token that is associated with one of the one or more device identifiers for the second electronic device and has not been previously used to create a pairing lock.

6.	(Original) The server device as in claim 5, wherein to validate the first software token includes to transmit the first software token to an accessory validation server for validation and to receive, from the accessory validation server, an indication of whether the first software token is valid.

7.	(Original) The server device as in claim 1, the one or more processors further to determine whether the second electronic device is on a list of accessories for which server-mediated pairing is authorized.

8.	(Original) The server device as in claim 7, wherein the one or more processors are to validate the first software token after a determination that the second electronic device is on the list of accessories.

9.	(Original) The server device as in claim 1, the one or more processors further to:
	receive from the first electronic device, an indication of an error or failure during operations associated with completion of the server-mediated pairing process during a portion of the server-mediated pairing process performed by the first electronic device or the second electronic device: and
	delete the pairing lock session data after receipt of the indication of the error or failure.

10.	(Previously Presented) The server device as in claim 1, the one or more processors further to: 
generate cryptographic material to encrypt the second software token based on seed data generated by the second electronic device; and 
encrypt the second software token via the cryptographic material, wherein the success indication and the acknowledgement of completion include an encrypted version of the second software token and the encrypted version of the second software token is opaque to the first electronic device.

11.	(Currently Amended) A method comprising: 
	on a first electronic device having a wireless data interface:
	receiving a request via an interface of the first electronic device to initiate a server-mediated pairing process with a second electronic device;
	detecting an advertisement broadcast by the second electronic device, the advertisement including an indication that the second electronic device is ready to begin the server-mediated pairing process;
	generating a pairing request including pairing data having a first portion associated with the first electronic device and a second portion associated with the second electronic device, wherein the first portion is generated by the first electronic device and includes an authentication token for an account associated with the first electronic device and the server-mediated pairing process is to create a pairing lock between the account associated with the first electronic device and the second electronic device, the pairing lock to limit the second electronic device to being paired with devices associated with the account;
	sending the pairing request to a server device for validation;
	receiving a response from the server device indicating a status for the pairing request, the status determined based on the validation performed by the server; and
	finalizing or aborting the server-mediated pairing process based on the response from the server.

12.	(Canceled) 

13. 	(Original) The method as in claim 11, wherein the second portion is received from the second electronic device in response to a request to initiate the server-mediated pairing process and includes a first software token that is associated with the second electronic device.

14.	(Original) The method as in claim 13, wherein the first software token is cryptographically associated with the second electronic device and is a one-time token to authenticate the second electronic device to the server.

15.	(Original) The method as in claim 14, wherein the first software token is cryptographically associated with the second electronic device via a hardware identifier or hardware key of the second electronic device.

16.	(Previously Presented) The method as in claim 15, further comprising finalizing the server-mediated pairing process based on a success response, wherein finalizing the server-mediated pairing process includes:
	transmitting an encrypted blob received from the server to the second electronic device, the second electronic device to validate the encrypted blob to verify validity of the server, wherein the encrypted blob includes a second software token that was generated for the second electronic device, the encrypted blob is opaque to the first electronic device, and the second software token is to replace the first software token on the second electronic device. 

17.	(Currently Amended) A non-transitory machine readable medium having instructions stored thereon, the instructions to cause one or more processors of an accessory device to perform operations comprising: 
	advertising a ready to pair status via a beacon advertisement packet broadcast via a wireless interface of the accessory device;
	generating first pairing data and transmitting the first pairing data to a mobile device in response to a request to initiate a pairing process received from the mobile device, wherein the first pairing data includes a software token to validate the accessory device to a server device and the mobile device is to transmit the first pairing data to the server device for validation, wherein the pairing process is a server-mediated pairing process to lock the accessory device to an account associated with the mobile device;
	receiving a request to finalize the pairing process from the mobile device, wherein the request to finalize the pairing process includes second pairing data generated by the server device;
	validating the second pairing data, wherein validating the second pairing data includes validating a signature of the pairing data, the signature generated by the server device; and
	transmitting a pairing status to the mobile device to indicate a success or failure of the pairing process, wherein the pairing status is determined in part on validity of the pairing data.

18.	(Canceled) 

19.	(Currently Amended) The non-transitory machine readable medium as in claim [[18]] 17, wherein the software token is a first software token and the first software token is a one-time token.

20.	(Original) The non-transitory machine readable medium as in claim 19, wherein the second pairing data includes a second software token and the operations additionally include storing the second software token to non-volatile memory of the accessory device and reading the second software token to confirm persistence of the second software token. 
Claims 1-2,4-11,13-17 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
  teaches a server device comprising: a network interface coupled with a bus; a memory coupled to the bus, the memory to store instructions for execution; and one or more processors coupled with the bus, the one or more processors to execute the instructions stored in the memory, wherein the instructions to cause the one or more processors to perform a server-mediated pairing process, the one or more processors to: receive a message from a first electronic device, the message including a first software token associated with a second electronic device, receive, from the first electronic device, an acknowledgement of completion of the server-mediated pairing process, the acknowledgment including the second software token.  
  teaches determine validity of the first software token; create a pairing lock session and store pairing lock session data in memory upon validation of the software token. 
  teaches generate a second software token for the second electronic device; send, to the first electronic device, a success indication for a server portion of the server-mediated pairing process, the success indication including the second software token.  
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, 11, and 17.
Although Thomas discloses a server device comprising: a network interface coupled with a bus; a memory coupled to the bus, the memory to store instructions for execution; and one or more processors coupled with the bus, the one or more processors to execute the instructions stored in the memory, wherein the instructions to cause the one or more processors to perform a server-mediated pairing process, the one or more processors to: receive a message from a first electronic device, the message including a first software token associated with a second electronic device, receive, from the first electronic device, an acknowledgement of completion of the server-mediated pairing process, the acknowledgment including the second software token, Thomas does not disclose wherein the message from the first electronic device includes account data for an account of the first electronic device to associate with the second electronic device and one or more device identifiers for the second electronic device; determine validity of the first software token; create a pairing lock session and store pairing lock session data in memory upon validation of the software token; generate a second software token for the second electronic device; and  send, to the first electronic device, a success indication for a server portion of the server-mediated pairing process, the success indication including the second software token.  Furthermore, the Examiner notes prior art teachings, such as McLaughlin, which teaches determine validity of the first software token; create a pairing lock session and store pairing lock session data in memory upon validation of the software token; and McGowan, which teaches generate a second software token for the second electronic device; send, to the first electronic device, a success indication for a server portion of the server-mediated pairing process, the success indication including the second software token. However, the Examiner notes that the prior art does not properly disclose that the message from the first electronic device includes account data for an account of the first electronic device to associate with the second electronic device and one or more device identifiers for the second electronic device.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 2, 4-10, 13-16, 19, and 20 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436